



Exhibit 10.1
INTERDIGITAL, INC.
TERM SHEET FOR RESTRICTED STOCK UNITS
(2018 Performance-Based)
InterDigital, Inc. (the “Company”), hereby grants to the Participant named below
the number of Restricted Stock Units specified below (the “Award”), upon the
terms and subject to the conditions set forth in this Term Sheet for Restricted
Stock Units (the “Term Sheet”), the Standard Terms and Conditions of Restricted
Stock Units (the “Standard Terms and Conditions”) and the equity plan specified
below (the “Plan”). Capitalized terms not defined herein have the meanings set
forth in the Plan or the Standard Terms and Conditions or Exhibit A thereto.
Plan:                    The Company’s 2017 Equity Incentive Plan
Name of Participant:            _________________________________
Grant Number:            _________________________________
Grant Date:                _________________________________
Number of Restricted Stock Units:    _________________________________
Vesting Schedule:
The Award vests March 15, 2021, if at all, subject to Participant continuing to
be a Service Provider through such date and the achievement, as approved by the
Compensation Committee of the Board, of the performance goals and parameters set
forth in the Standard Terms and Conditions and Exhibit A attached thereto (the
date on which all or a portion of the Award vests, the “Vesting Date”); any
portion of the Award that did not become Eligible Restricted Stock Units on the
first Approval Date, shall remain eligible for vesting on March 15, 2023, if at
all, subject to Participant continuing to be a Service Provider through such
date and the achievement, as approved by the Compensation Committee of the
Board, of the performance goals and parameters set forth in the Standard Terms
and Conditions and Exhibit A attached thereto; provided, in each case, that the
Award may vest earlier pursuant to the terms of this Term Sheet and the Standard
Terms and Conditions and Exhibit A attached thereto.

Pro-rated Vesting:
If Participant’s employment is terminated by the Company or any Parent,
Subsidiary, or Affiliate of the Company (as applicable, the “Employer”) without
Cause or by reason of Participant’s death or Disability, in each case during the
last year of a Performance Period, the Award will be eligible to vest as to a
prorated portion (as set forth in Exhibit A to the Standard Terms and
Conditions), subject to Participant’s execution of a release of claims in favor
of the Company within 60 days following termination of employment, except that
no release is required for a termination of Participant’s employment due to
death or Disability. Such pro-rata portion will be determined by






--------------------------------------------------------------------------------





multiplying the number of Restricted Stock Units that would have otherwise
become vested according to the performance goals and parameters set forth in the
Standard Terms and Conditions and Exhibit A attached thereto (based on actual
performance over the Performance Period), if any, by the fraction equal to the
number of days during the period beginning on the Grant Date and ending on the
Vesting Date (the “Restricted Period”) for which Participant was employed by the
Employer divided by the total number of days during the Restricted Period.
Accelerated Vesting:
If Participant’s employment is terminated within 1 year following a Change in
Control, either by the Employer other than for Cause, death, or Disability or by
Participant for Good Reason, 100% of the then-unvested portion of the Award will
vest upon termination, subject to Participant’s execution of a release of claims
in favor of the Company within 60 days following termination of employment.

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award will be subject to, the terms of
this Term Sheet, the Plan, and the Standard Terms and Conditions (including
Exhibit A thereto).    





